192 N.W.2d 95 (1971)
STATE of Minnesota, DEPARTMENT OF PUBLIC SAFETY, Appellant,
v.
Lyle Carl ANDERSON, Respondent.
No. 42909.
Supreme Court of Minnesota.
November 19, 1971.
Warren Spannaus, Atty. Gen., James M. Kelley, Asst. Atty. Gen., Frederick S. Suhler, Jr., Sp. Asst. Atty. Gen., St. Paul, for appellant.
Alderman, Holden & Breen, Brainerd, for respondent.
Heard before KNUTSON, C.J., and MURPHY, OTIS, ROGOSHESKE, and HACHEY, JJ.

OPINION
PER CURIAM.
The State of Minnesota, Department of Public Safety, appeals from an order of the Aitkin County probate court, municipal court division, dismissing with prejudice proceedings for revocation of a driver's license pursuant to Minn.St. 169.123, subd. 6. As in State, Department of Public Safety v. House, Minn., 192 N.W.2d 93, filed this date, the trial court dismissed the proceedings on the ground that they had been waived by the state as a result of an agreement entered into between defendant and the county attorney at the time a plea of guilty was entered in the criminal aspect of the case.
This case arises from the same court from which the appeal in State, Department *96 of Public Safety v. House, supra, was taken, involves similar facts, and presents the identical issue as to whether or not the unauthorized act of the county attorney could effectively terminate proceedings for revocation of a driver's license under the provisions of § 169.123, subd. 6. Unlike the House case, the defendant here was charged with driving under the influence of an alcoholic beverage. On the issue presented, our decision in the House case controls.
The matter is accordingly reversed and remanded for further proceedings. The attention of the parties is called to our decision in State, Department of Highways v. Schlief, 289 Minn. 461, 185 N.W.2d 274 (1971).
Reversed and remanded.